Citation Nr: 0415188	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  99-19 676	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision that granted 
service connection for PTSD with a 30 percent evaluation, 
effective June 22, 1994.

The veteran was scheduled for a hearing in March 2004 but he 
failed to appear.  Accordingly, he is deemed to have 
withdrawn his hearing request.  See 38 C.F.R. § 20.704(d) 
(2004).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  For the period from June 22, 1994 to February 23, 2000 
PTSD was manifested by demonstrable inability to obtain or 
retain employment, and symptoms approximating total 
occupational and social impairment.

3.  Since February 22, 2000, PTSD has been manifested by 
occupational and social impairment without deficiencies in 
most areas such as work, school, family relations, judgment 
thinking, or mood. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD were met from 
June 22, 1994 to February 22, 2000 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2003).  

The criteria for a 50 percent rating for PTSD have been met 
since February 23, 2000.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in October 2003.  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant did not explicitly contain the 
"fourth element," the letter did tell him to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession. 

VCAA notice was provided after the initial adjudication in 
this case.  In Pelegrini, the majority expressed the view 
that a claimant was entitled to VCAA notice prior to initial 
adjudication of the claim, but declined to specify a remedy 
were adequate notice was not provided prior to initial RO 
adjudication.  Pelegrini v. Principi, at 420-22.  

Here, the initial RO decision was made prior to November 9, 
2000, the date the VCAA was enacted.  VA has taken the 
position that Pelegrini is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  .  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994) (holding that a statute may produce a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

In any event, the veteran was not prejudiced by the delayed 
VCAA notice.

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  

I.  Factual Background

Private hospital records dated from June to July 1977 a final 
diagnosis of schizophrenia, paranoid type.  

Private hospital records dated in June 1989 note a diagnostic 
impression of bipolar disorder, depressed with psychotic 
features.  

A private medical statement dated in May 1990 indicated that 
the veteran had symptoms of anxiety, depression and symptoms 
which were psychotic in nature.  It was noted that the 
veteran referred often to experiences in Vietnam.  

On VA examination in October 1990, the diagnosis was bipolar 
disease with psychotic features in partial remission.  

On VA examination in May 1992, the diagnosis was bipolar 
disease, mixed.  

VA medical records dated from September 1993 to November 1995 
show that the veteran was treated for bipolar disorder and 
PTSD symptoms.  In January 1994, it was reported that the 
veteran's social relationships and occupational functioning 
were good.  In March 1994, he was reportedly working on an 
assembly line, but experienced social phobia.  In July 1994, 
it was reported that he was off work following an elbow 
injury.

In October 1994 the veteran underwent a VA psychological 
assessment.  The examiner noted that although the veteran 
presented with symptoms consistent with DSM-IV-R diagnosis of 
PTSD, it was felt that his primary diagnosis was bipolar 
disorder.  

On VA psychiatric examination in April 1995, the examiner 
noted that the veteran was somewhat disheveled and not well 
kempt.  He was very withdrawn and confused.  He was very 
guarded, suspicious, and seemingly very dependent at the same 
time.  He was sad and depressed but "oblivious into 
elations, at times very anxious, irritable and 
argumentative."  He was oriented in time, place and person 
but became lost very easily, and became very confused.  His 
thought pattern at times was blocked and date other times was 
circumstantial with loosening of associations.  His thought 
content was that of inadequacy, worthlessness, and 
hopelessness.  

The veteran admitted that he suffered from delusions and 
hallucinations.  The diagnoses include schizophreniform 
disorder and schizoid personality disorder.  It was noted 
that schizophrenic symptoms were continuous and prominent.  
His Global Assessment of Functioning (GAF) score was 55.  

On VA general medical examination in April 1995, it was noted 
that the veteran was very anxious and any type of stressful 
situation "flared up" his manic depressive symptomatology.  
He had hallucinations and feelings of grandiosity.  The 
diagnoses included bipolar disorder and PTSD, by history.  

Records from the Social Security Administration show that in 
July 1995, the veteran reported that he was getting along 
with people "ok," and was living with a girlfriend.  His 
daily activities were found to be restricted to a moderate 
extent.  In August 1995, he was found to be disabled by 
reason of an affective disorder.

A January 1996 VA medical statement reflects that the 
veteran's diagnosis of bipolar disorder did not exclude a 
diagnosis of PTSD.  It was noted that his bipolar disorder 
could make PTSD worse, or vice versa.  

On VA examination in July 1996, the diagnoses include 
schizoaffective disorder and PTSD, mild to moderate in 
intensity.  The examiner noted that the veteran had both PTSD 
and bipolar disorder with each condition making the other 
more difficult to treat.  It was also believed the onset of 
the veteran's schizoaffective disorder may well have been 
rooted in Vietnam.  His GAF score was 35.  The examiner also 
indicated that he diagnosis of bipolar disorder mixed episode 
with psychotic features could not be ruled out at the present 
time.  

The veteran was admitted to a VA hospital in December 1996 
following increasing auditory hallucinations and delusions, 
mostly of a paranoid type.  The diagnoses include bipolar 
disorder and PTSD.  The GAF was 29 currently, 50 in the past 
year.  

VA medical records dated from May 1997 to September 1999 
essentially reflect that the veteran participated in group 
and an individual therapy for PTSD symptoms.  

A June 1997 record notes that the veteran reported a mildly 
depressed mood with increased anxiety.  He denied 
hallucinations, delusions, and suicidal or homicidal 
ideation.  He had a Vietnam related nightmare recently.  A 
February 1998 record shows that the veteran was mildly 
depressed.  He reported feeling paranoid that people may want 
to hurt him.  No suicidal or homicidal ideation or psychosis 
was shown.  A May 1998 record reflects a diagnostic 
assessment of bipolar disorder in partial remission, chronic 
PTSD, and memory disturbance with anxiety.  

In April 1999, the veteran was seen reporting recent symptoms 
of anxiety, problems with concentration and memory, and 
irritability for a period of two weeks while out of town.  He 
had one episode of psychosis during his stay.  On objective 
examination he was euthymic, alert and oriented.  His speech 
was clear and coherent.  The diagnostic assessment was 
bipolar disorder, stable and PTSD, chronic.  In May 1995, he 
was reportedly experiencing increased anxiety while trying to 
start his own business.

In a statement dated in September 1999, the veteran asserted 
that he was unable to hold a "regular job" because of an 
inability to concentrate or get along with people.

In July 1999 the veteran was seen complaining of anxiety, 
difficulty mixing in social gatherings, and panic-like 
symptoms when approaching difficult tasks.  It was noted that 
he was mildly depressed and anxious.  He was fully alert and 
oriented with clear and coherent speech.  No loose 
associations or flight of ideas was shown.  The diagnosis 
included bipolar disorder, depressed, mild and PTSD.  



On VA PTSD examination in November 1999, the veteran reported 
panic attacks; an inability to hold a job; difficulty 
concentrating and difficulty being around others.  He also 
stated that he had sleep difficulties, anxiety and stress.  
On objective examination, the veteran was oriented times 
three.  There was no evidence of confusion or altered levels 
of consciousness.  The veteran also had problems with memory 
which were exacerbated by stress.  He denied any obsessions 
but stated that he had thoughts of inadequacy and 
worthlessness.  He stated that he was not depressed, nor did 
he have any problems with his anger or irritability.  His 
affect was not flat or constricted.  He had a great deal of 
anxiety.  The diagnostic assessment included PTSD, chronic 
and bipolar disorder, in remission.  

The GAF score was 35 as related to a major impairment in 
several areas, including family relations, thinking and mood.  
The examiner noted that the GAF represented the veteran's 
overall psychiatric status at the present time since it was 
impossible to separate the effects of the individual 
disorders.  

In a February 2000 addendum to the November 1999 VA 
examination report, the examiner elaborated that after review 
of the veteran's medical file, that it was his opinion that 
there was definite impairment in the ability to establish and 
maintain effective relationships with others.  It was noted 
that his symptoms were manifested by lack of initiative, 
flexibility and reliability resulting in occupational 
impairment.  

The examiner also stated that the veteran's PTSD resulted in 
social and occupational impairment due to symptoms of memory 
impairment, depression, anxiety, and sleep impairment.  

On VA examination in October 2003, it was reported that the 
veteran had been employed for the past four years cutting 
lawns 30 hours per week.  He had stopped receiving Social 
Security after beginning his lawn work.  He spent the off 
season at his girlfriend's home in Florida.  

The veteran indicated that he was "stressed out" primarily 
due to the fact that his seasonal work cutting lawns would 
soon be ending.  The veteran was unable to describe what had 
changed in order to support his claim of increased severity 
of his service-connected PTSD.  

On objective examination, the veteran demonstrated no motor 
abnormalities.  He was fully oriented to time, place person 
and situation.  He described his mood as anxious.  No 
abnormalities of thought content, thought process, or 
perception were observed.  He veteran denied any current 
suicidal or homicidal ideation.  It was noted that his 
history was consistent with the diagnosis of PTSD and he 
endorsed similar PTSD symptoms as in previous examinations.  

The veteran's PTSD symptoms included repeated disturbing 
memories; disturbing dreams; avoiding thinking about or 
talking about stressful military experiences; loss of 
interest in activities he used to enjoy; felling distant or 
cut off from others; feeling emotionally numb; sleep 
difficulties; difficulty concentrating, and hypervigilance.  
The diagnostic impressions include PTSD, chronic, moderate, 
related to military service; depression related to PTSD, and 
bipolar disorder by previous diagnosis and considered to be 
in remission at this time.  His GAF score was 52, based on 
only moderate impairment in his ability to function.  

The examiner noted that the veteran continue to meet the 
diagnostic criteria for PTSD with little indication that his 
symptoms had progressed in severity since his last 
examination.  The veteran reported that he did not know why a 
claim had been submitted on his behalf for increased 
benefits.  He stated that he was able to work at least eight 
months out of the year.  The examiner related that there was 
no indication that any increase in severity of PTSD was shown 
and that the veteran was unable to describe any signs or 
symptoms of such that had gotten worse since his last 
examination.  

VA medical records dated through November 2003 essentially 
reflect ongoing treatment for bipolar disorder and PTSD 
symptoms.  GAF scores ranged from 50 to 60.  The GAF of 50 
was provided in November 2003.  At that time the veteran 
complained of poor concentration; severe anxiety, including 
panic, and episodes of "freezing up."  These episodes were 
occurring 8-10 times per week, and lasted 5-1- minutes.  
During these episodes he would withdraw and be unable to 
work.  He expected his symptoms to improve in the next month 
when he left for Florida.


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

When evaluating a mental disorder, VA shall consider the 
frequency, severity and duration of psychiatric symptoms, the 
length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2003).  

Because this appeal is from the initial ratings assigned to 
disabilities upon awarding service connection, the entire 
body of evidence is for equal consideration. Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  

The criteria for evaluating psychiatric disabilities were 
changed during the pendency of this appeal.  

Prior to November 7, 1996, the rating schedule provided a 30 
percent rating for PTSD resulting in definite social and 
industrial impairment.  A 50 percent evaluation was provided 
for considerable social and industrial impairment, and a 70 
percent evaluation for severe social and industrial 
impairment.  A 100 percent evaluation was provided where the 
attitude of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; or there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or there 
was demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); see Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (noting that VA's 
General Counsel had stated that the criteria for a 100 
percent rating under Diagnostic Code 9411, were each 
independent bases for granting a 100 percent rating).

The veteran's PTSD is currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  Under the new rating criteria a 30 percent rating is 
warranted for where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is provided where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

The symptoms listed in VA's general rating formula for mental 
disorders is not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v, Principi, 17 
Vet. App. 4, 9 (2003). 

During the period from June 22, 1994 to November 7, 1996, 
when the law changed, the veteran was found by the Social 
Security Administration to be unable to work due to 
psychiatric disability.  VA examiner's essentially reached 
the same conclusion, and there is no evidence that the 
veteran engaged in gainful employment during this period.  
While the veteran has non-service connected psychiatric 
disability in addition to PTSD, examiners have been unable to 
separate the service-connected symptoms from the non-service 
connected.  Therefore, his service connected disability is 
evaluated on the basis of all psychiatric symptomatology.  
Mittleider v. West, 11 Vet App 181 (1998).  Given his 
demonstrable inability to obtain or retain employment, a 100 
percent rating is warranted under the old criteria.

The evidence shows that his psychiatric disability was 
preventing the veteran from working up to the time of the 
November 1999 examination, when he was given a GAF of 35, and 
it was noted that he had worked only occasionally cutting 
lawns.  There were signs of improvement on this examination 
and in the outpatient treatment records, which show that by 
May 1999, he was attempting to start his own business.  

The February 2000, addendum to the November 1999 examination 
confirms the improvement in the veteran's disability.  The 
examiner found that the veteran had only definite impairment 
(corresponding to the criteria for a 30 percent evaluation 
under the old rating criteria), and that his disability met 
the criteria for a 30 percent evaluation under the new 
criteria.  More significantly, the evidence shows that from 
2000 forward the veteran worked 30 hours a week, 8 months of 
the year, and no longer received Social Security disability 
benefits.  

The subsequent outpatient treatment records and VA 
examination show that the veteran was given GAF scores 
between 50 and 60.  Scores between 51 and 60 are indicative 
of moderate disability.  While scores between 41 and 50 are 
indicative of serious symptoms.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2003).

All but one of the veteran's GAF scores subsequent to 
February 23, 2000, were in the moderate range with most of 
the scores being in the lower end of that range.  The score 
of 50 appears to have been acute, in that it was reported at 
the time of year when the veteran made the transition from 
his lawn business to moving to Florida for the winter.

The evidence shows that since February 23, 2000 the veteran 
has had occupational and social impairment with reduced 
reliability due to symptoms that have included panic attacks.  
This is shown by the limited number of hours and months he 
works.  Thus for this period he meets the criteria for a 50 
percent evaluation under the new criteria.  Under the old 
criteria, he has impairment that is between severe and 
moderate (as shown by the GAF scores).

To determine whether the veteran meets the criteria for a 70 
percent rating under the new criteria, the Board must 
consider whether he has deficiencies in most areas consisting 
of: work, school, family relationships, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-12 (2001).  
The October 2003 examination and the recent outpatient 
treatment records show deficiencies in work and mood.  They 
do not report deficiency in school.  The VA examination rules 
out deficiencies in thinking and judgment, while the 
outpatient treatment records do not specifically comment on 
these areas.  Accordingly, the Board finds that evidence does 
not show deficiencies in most of the areas listed for a 70 
percent rating, and that such a rating is not warranted for 
the period after February 22, 2000.

Generally, specific criteria apply where a 100 percent 
rating, or a rating that has been in effect for 5 years or 
more is reduced.  38 C.F.R. §§ 3.343(a), 3.344 (2003).  The 
courts have never ruled on whether these provisions are 
applicable to staged ratings assigned for the initial 
evaluation.  

In any event, the requirements for a reduction from 100 to 50 
percent are met in this case.  As required by 38 C.F.R. 
§ 3.343(a), 3.344(a)(b), there is an examination showing 
material improvement.  The October 2003 examination showed a 
much higher GAF than was reported on the November 2003 
examination, and revealed a higher level of functioning, as 
shown by the report of the veteran's employment.  Further, 
this improvement took place while the veteran was employed, 
and therefore, took place under the ordinary conditions of 
life.

As required by 38 C.F.R. § 3.344(a), the October 2003 
examination was at least as detailed as that conducted in 
November 1999.  The October 2003 examination was also 
consistent with the outpatient treatment records, decisions 
of the Social Security Administration, and outpatient 
treatment records.  Therefore, all of the evidence warrants 
the conclusion that improvement has occurred.

Accordingly, the Bard finds that the evidence is in favor of 
the grant of a 100 percent rating for the period from June 
22, 1994 to February 22, 2000, and 50 percent evaluation 
thereafter.  As the preponderance of the evidence is against 
the grant of an evaluation of 50 percent for the period 
beginning February 23, 2000, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

A 100 percent rating for PTSD is granted for the period from 
June 22, 1994 to February 22, 2000; and a 50 percent rating 
is granted for PTSD thereafter. 




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



